SAWYER, Circuit Judge,
concurring. While the courts of California, state and national, are not unaccustomed to deal with cases of great magnitude, I deem it not too much to say, that no question has ever been presented in this state, so far-reaching in its consequences, as that involved in these cases, if tile bills filed can be maintained. It is a startling proposition to those who hold patents to lands issued upon confirmed Spanish or Mexican grants, that after twenty-five years of compulsory litigation, intended, in the language of the various acts of congress, to “settle titles to land in the state of California,” the holders of all such patents are liable to be called upon to relitigate their claims with the government in the ordinary courts of justice; and that the patent, instead of being conclusive evidence of a “settlement” of the title— the end of litigation—is but the foundation for the beginning of a new contest to unsettle it, in the tribunals of the country, which before *1124had no jurisdiction whatever over the subject-matter. The very institution of these suits, in the name and by the authority of the government, was well calculated to produce, and, undoubtedly, did produce, a general distrust of such titles, and a widespread, if not a well-founded, alarm. If this court has jurisdiction of the subject-matter as now presented, and the bills filed present proper cases for its exercise, we are undoubtedly bound to entertain them, and adjudicate the matters at issue according to their real merits, as they may finally be made to appear. But I am fully persuaded that these cases are not of a kind to justify the assumption of a doubtful power, or the sustaining of bills which present but doubtful, as well as stale, equities.
Profoundly appreciating the importance of the principles involved in this discussion, and the grave responsibility resting upon the court in their adjudication, I have carefully considered the elaborate arguments of counsel, both oral and printed, and examined the numerous authorities cited, not merely with an earnest hope, of reaching a correct solution of the questions presented, but with a desire, and a purpose, to present my own views in a separate opinion. I regret to say, however, that, since the argument, I have been constantly pressed by other official duties, which, together with the time necessarily consumed in a thorough examination of the questions argued, have thus far prevented the accomplishment of that purpose. But upon a full consideration of the opinions of the presiding justice and the district judge, I find that they have so thoroughly, and so satisfactorily, discussed the questions submitted, that I cannot hope to add anything to the force of their reasoning. I, therefore, with less regret, without further delaying the decision, content myself with expressing my entire concurrence in the conclusions reached, in the grounds upon which the decision is rested, and in the line of argument by which they are so conclusively maintained.
It is apparent to my mind, that it is impossible to maintain these bills without going behind the patents and decrees of confirmation, and re-examining the question as to the genuineness of the grants—the very question, the determination of which was exclusively committed to another tribunal; and which that tribunal, in a proceeding wherein the genuineness of the grants was the controlling question directly in issue, examined and adjudicated. To maintain that this court can re-examine that precise question, is to maintain the proposition, that a court may have exclusive jurisdiction of a matter over which another tribunal has concurrent jurisdiction—a proposition as impossible in law, as that in physics two bodies can occupy the same space at the same time.
But, conceding the jurisdiction, the matter is res adjudicata under the ordinary rules of law. The difficulty cannot be avoided by saying that the subject-matter now involved is fraud, and fraud vitiates all proceedings; for the fraud relied on, when we come to the substance of the cases presented, consists in presenting and maintaining fraudulent grants, without disclosing the falsity of the claim to the adverse party; but that is the very fact before in issue, litigated and determined, and not a fraud practiced upon the court in the course of the litigation, by which a real litigation was prevented, as distinguished from the fraud which was itself the subject matter of the litigation. If these bills can be maintained, it would be impossible to present a case wherein a question of fraud constitutes the real question in issue litigated between real parties before the court, and determined, to which the wholesome doctrine of res adjudicata would apply. Under such a rule, every case in which a false claim has been presented, and the question of genuineness litigated and adjudged, would be open to re-examination on the pretense of fraud, and there would be no end to litigation. If the principle maintained by the claimants can be extended to these cases, the doctrine of res adjudicata might as well be abolished.
[NOTE. Subsequently the case of United States v. Throckmorton and others was taken, on an appeal, to the supreme court, where the decree of this court sustaining a demurrer to the bill and dismissing it on the merits was affirmed. 98 U. S. 61.]